t c memo united_states tax_court george a and christine m evan petitioners v commissioner of internal revenue respondent docket no filed date george a and christine m evan pro sese kathleen c schlenzig for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner george evan’s mr evan’s and petitioner christine evan’s mrs evan’s federal income taxes for and years in issue respectively the issues to be decided are whether petitioners are entitled to deductions for unreimbursed employee_expenses claimed on schedule a itemized_deductions for the years in issue and whether petitioners are entitled to deductions for expenses claimed on schedule c profit or loss from business for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar findings_of_fact some of the facts have been deemed stipulated pursuant to rule f and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in valparaiso indiana mr evan obtained a bachelor of arts degree in economics and business administration a master of arts degree in economics a bachelor of business administration degree in management and a doctor of philosophy degree in management mr evan taught business courses at purdue university but was denied tenure there in date mr evan subsequently received a notice of non-renewal of contract with purdue university on date mr evan’s employment with purdue university expired on date mr evan did not teach any courses or provide any other services to purdue university or any affiliate of purdue university from date through the years in issue mr evan became eligible for long-term disability benefits from purdue university on or about date mr evan received benefits under this plan from date through the years in issue during the years in issue petitioners had four children during this period mr evan was the primary caregiver for the two youngest children on petitioners’ federal_income_tax return for mr evan listed his occupation as professor and mrs evan listed her occupation as claims authorizer petitioners claimed a deduction for schedule a unreimbursed employee_expenses of dollar_figure consisting of travel_expenses union and professional dues and professional subscriptions but reported no wages from purdue university or any other source for any services performed by mr evan as a professor the only wages reported were from mrs evan’s work with the social_security administration mr evan organized the center for real_estate services inc and was its sole employee neither mr evan nor the center for real_estate services inc listed showed sold or facilitated the sale of any real_estate or received any remuneration for listing showing selling or facilitating the sale of any real_estate from date through the years in issue on their tax_return petitioners claimed a deduction for schedule c business_expenses of dollar_figure consisting of advertising expenses car and truck expenses office expenses taxes and licenses and travel_expenses petitioners listed mr evan’s profession on the schedule c as a licensed real_estate broker state certified appraiser petitioners reported no income on the schedule c from any business activities on petitioners’ tax_return for mr evan listed his occupation as professor and mrs evan listed her occupation as claims authorizer petitioners claimed a deduction for schedule a unreimbursed employee_expenses of dollar_figure consisting of parking fees tolls transportation travel_expenses business_expenses union and professional dues professional subscriptions and job search costs but reported no wages from mr evan’s occupation as a professor petitioners reported wages from mrs evan’s employment with the social_security administration petitioners also claimed a deduction for schedule c business_expenses of dollar_figure consisting of advertising expenses car and truck expenses depreciation office expenses expenses for supplies and travel_expenses on the schedule c mr evan listed his principal business as re broker appraiser but did not report any income from any business activities mr evan did not have interviews scheduled for any of the job-hunting trips for which petitioners claimed expense deductions on the schedules a for and further before departing for such trips mr evan did not make any effort to determine whether the person with whom he desired to speak regarding job opportunities would be available petitioners did not own or operate a business during the years in issue and were not self-employed during that period on date respondent sent petitioners a notice_of_deficiency for and disallowing inter alia the itemized_deductions for unreimbursed employee_expenses and the schedule c business_expenses for and respondent explained that the unreimbursed employee_expenses did not meet the requirements for allowable job-hunting expenses and it has not been established that these schedule c business_expenses were ordinary and necessary trade_or_business_expenses or expended for the purpose designated on date petitioners mailed a petition to the court disputing the disallowances on date petitioners had a fire at their residence resulting in damages of over dollar_figure although petitioners searched through the rubble to try to find the records for and none were found petitioners did not in the notice_of_deficiency respondent also disallowed a portion of the medical_expenses petitioners did not raise this issue in the petition and we deem it conceded see rule b contact any third party in order to reconstruct the records for and because of the fire in petitioners’ residence and the damage that resulted the parties stipulated summaries of information petitioners provided during respondent’s audit to support the claimed expense deductions reported for these summaries reported a description of each expense the expense amount and the type of support that petitioners provided to respondent’s auditor the parties did not provide any summaries for the summaries reported that in petitioners took at least job-hunting trips mostly in illinois starting with augustana college in date and ending with university of st francis in date petitioners reportedly visited each illinois school in alphabetical order for each school visited in illinois petitioners reported a mileage of miles and dollar_figure for tolls and parking the other expenses reported in the summaries for petitioners’ schedule a for included a fee for a basic membership to the american federation of police the cost of a copy of wildlife the cost of a book titled eat right live longer a subscription to the men’s health book service and expense amounts for magazine newspaper and books the reported schedule c expenses for which petitioners supported with receipts to respondent’s auditor included advertising expenses listed generally as postage or p o box rental office expenses also listed generally in categories such as supplies computer ware and telephone and a fee to the office of banks and real_estate state of illinois the summaries did not report the purpose of any of the expenses listed i burden_of_proof opinion as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a this rule however is subject_to the provisions of sec_7491 under which the burden_of_proof may under certain circumstances be shifted to the commissioner on the basis of the record we hold that sec_7491 does not operate to place the burden_of_proof on respondent because petitioners did not introduce credible_evidence with respect to any factual issue relevant to ascertaining their liability petitioners did not comply with the requirements to substantiate their deductions and petitioners did not maintain all records required sec_7491 see 116_tc_438 petitioners argue that they did provide credible_evidence and complied with the substantiation and record-keeping requirements of the code we disagree the legislative_history of sec_7491 defines credible_evidence as the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 see higbee v commissioner supra pincite on the basis of the record we conclude that petitioners failed to meet this standard most of the expense deductions reported in the stipulated summaries for were substantiated only by petitioners’ oral or written testimony which we deemed not credible as discussed below further when records had been provided to respondent’s auditor petitioners did not submit credible_evidence that the purpose of the expenses was other than personal we further note that no summaries were provided for after the fire in their residence which occurred after respondent’s audit and the issuance of the notice_of_deficiency petitioners searched through the rubble to try to find the records for and but none were found petitioners did not contact any third party to assist in the record reconstruction as a result we find that petitioners did not offer into evidence a reasonable reconstruction of their expenditures we conclude that petitioners did not introduce credible_evidence or comply with the substantiation and record-keeping requirements of the code and the burden_of_proof does not shift to respondent under sec_7491 ii claimed expenses in the notice_of_deficiency respondent disallowed deductions for the reported expenses because petitioners did not establish that the reported expenses were ordinary and necessary trade_or_business_expenses or expended for the purpose designated and they did not meet the requirements for allowable job-hunting expenses petitioners dispute these determinations and further argue that expenses_incurred by mr evan as a professor are deductible and the expenses have been substantiated by adequate_records we address each of these arguments below a schedule c expenses on the schedules c for and petitioners claimed business_expenses for advertising car and truck expenses depreciation taxes and licenses office expenses supplies and travel but reported no income on the schedules c from any business activities specifically mr evan’s profession as a real_estate broker during the trial petitioners stated that they did not own or operate a business during the years in issue and that they were not self-employed during that period deductions are a matter of legislative grace and a taxpayer bears the burden of proving that he has complied with the specific requirements for any deduction he claims rule a see 503_us_79 292_us_435 under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 although the term trade_or_business is not precisely defined in sec_162 or the regulations promulgated thereunder it is well established that in order for an activity to be considered a taxpayer's trade_or_business for purposes relevant here the activity must be conducted with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 on the basis of the record we conclude that mr evan was not in the trade_or_business of real_estate during the years in issue as reported on the schedules c we base this conclusion on petitioners’ testimony that they did not own a business and were not self-employed during the years in issue and on the record which reflects that mr evan has been receiving long-term disability benefits since and that mr evan was a primary caregiver during the years in issue the record reflects that only mrs evan was engaged in any income-producing activity during the years in issue and that she was employed rather than self-employed in a business of her own as a result we conclude that petitioners are not entitled to deductions for the schedule c business_expenses under sec_162 because neither mr evan nor mrs evan was in a reported trade_or_business or in a schedule c trade_or_business during the years in issue b mr evan’s employment status on brief petitioners argue that the schedule c expenses should have been reported elsewhere on their tax returns presumably schedule a because they argue mr evan was still an employee of purdue university petitioners argue that the reported expenses relate to mr evan’s trade_or_business as a professor petitioners base their assertion on mr evan’s possession of a purdue university identification card dated date which states this is to identify george e evan and to extend the same staff privileges as those available to an employee of purdue university there is no evidence on the record that would lead us to agree with petitioners’ assertion that mr evan was employed by purdue university during the years in issue the identification card only states that mr evan is entitled to the privileges available to an employee of the university not that mr evan is an employee further the parties stipulated that mr evan’s employment with purdue university expired on date mr evan did not teach any courses or provide any other services to purdue university or any affiliate of purdue university from date through the years in issue and mr evan received long-term disability benefits from the university from date through the years in issue as a result we conclude that mr evan was not an employee of purdue university during the years in issue and therefore petitioners are not entitled to a deduction for expenses claimed to have been incurred in such employment c job-hunting and education expenses petitioners argue that respondent erred in disallowing the job-hunting and education expenses reported because they were connected with mr evan’s trade_or_business of being a professor we disagree the deductible expenses allowable under sec_162 include those incurred in searching for new employment in the employee’s same trade_or_business 58_tc_219 54_tc_374 if the employee is seeking a job in a new trade_or_business however the expenses are not deductible under sec_162 20_tc_511 hobdy v commissioner tcmemo_1985_414 evans v commissioner tcmemo_1981_413 during temporary periods of unemployment job- hunting expenses can be considered and deducted as trade_or_business_expenses if the expenses are incurred during a reasonable period of transition between leaving one position and obtaining another 40_tc_2 see also sherman v commissioner tcmemo_1977_301 education expenses may also be deductible trade_or_business_expenses under sec_162 if the education for which the expenses are made maintains or improves the skills required in the taxpayer’s employment or other trade_or_business sec_1_162-5 income_tax regs as relevant here if unemployed a taxpayer can still be engaged in a trade_or_business if he was previously involved in or actively seeks to return to that trade_or_business haft v commissioner supra amounts spent to prepare for the resumption of business at some indefinite time are not deductible and mere membership in good standing in a profession does not constitute carrying on of a trade_or_business 71_tc_568 citing 23_tc_377 an important factor in determining whether a taxpayer is still in a trade_or_business during a period of unemployment is whether the taxpayer’s absence from the trade_or_business is temporary or indefinite see haft v commissioner supra sherman v commissioner supra mr evan could not prove with other than oral testimony that he was actively seeking to return to the trade_or_business of being a professor during the years in issue having observed petitioners’ demeanors at trial we do not find their testimony to be forthright and credible in light of the evidence on the record the record reflects that mr evan has not been employed by purdue university since date mr evan has not taught any courses or provided any other services to purdue university or any affiliate of purdue university since date mr evan has received long-term disability benefits from the university since date and mr evan was the primary caregiver for his youngest children during the years in issue further the parties stipulated that mr evan did not have interviews scheduled for any of the job-hunting trips and before departing for such trips mr evan did not make any effort to determine whether the person with whom he desired to speak regarding job opportunities would be available we also note that years had passed from the time of mr evan’s termination with purdue university to the years in issue we do not find the length of time between mr evan’s termination and the reported job-hunting trips a reasonable period of transition in light of the evidence on the record as a result we conclude that mr evan was not actively pursuing a return to the trade_or_business of being a professor and his absence from that trade_or_business was at least indefinite because mr evan was not in the trade_or_business of being a professor during the years in issue petitioners are not entitled to deductions for claimed expenses on the basis of a job-hunting or education purpose d substantiation of expenses in any event petitioners argue that the expenses were substantiated with adequate_records we disagree under sec_162 a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if the taxpayer maintains sufficient records to substantiate the expenses sec_162 sec_6001 sec_1_6001-1 income_tax regs the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir as a general_rule no deductions are allowed for personal living or family_expenses sec_262 if a taxpayer has established that deductible expenses were incurred but has not established the amount of those expenses we may estimate the amount allowable cohan doctrine 39_f2d_540 2d cir there must be evidence in the record however that provides a rational basis for our estimate 85_tc_731 in the case of travel_expenses and expenses paid_or_incurred with respect to listed_property eg passenger automobiles sec_274 overrides the cohan doctrine and expenses are deductible only if the taxpayer meets the section’s stringent substantiation requirements sec_274 sec_280f 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically provides sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift the section contemplates that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs supra in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary log statement of expenses trip sheet or similar record and documentary_evidence which in combination are sufficient to establish each element of each expense or use sec_1_274-5t temporary income_tax regs fed reg date thus no deduction for expenses under sec_274 may be allowed on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 when a taxpayer’s records have been destroyed or lost because of circumstances beyond his control however he is generally allowed to substantiate the deductions by a reasonable reconstruction of the expenditures or uses sec_1_274-5t temporary income_tax regs fed reg date if no other documentation is available we may although we are not required to do so accept the taxpayer’s testimony to substantiate the deduction see 122_tc_305 watson v commissioner tcmemo_1988_29 having observed petitioners’ demeanors at trial we find their testimony not to be forthright and credible regarding the substantiation of the deductions at trial the court advised petitioners on several occasions that the purpose of the trial was for petitioners to substantiate the deductions by placing facts on the record that the court can look to in rendering its decision other than the parties’ stipulations petitioners failed to introduce further probative evidence at trial and presented only legal arguments to the court as noted above because of the fire in petitioners’ residence and the damages that resulted the parties stipulated summaries of information provided by petitioners during respondent’s audit to support the claimed expense deductions reported for the parties did not stipulate any summaries for we find that the summaries are inadequate to substantiate the claimed deductions for example we find petitioners’ use of the same mileage and parking fee for each school visited and their claim that they visited each school in alphabetical order implausible also as support for the travel_expenses petitioners provided for the most part their own written and oral testimony for the few receipts that were provided for the trips most notably two trips to florida taken in mid-march and late december petitioners offered only testimony that the trips were for the purpose of job-hunting or continuing education we find that petitioners’ proffered testimony does not qualify as reasonable secondary evidence to replace that required by the stringent record-keeping rules of sec_274 petitioners argue that these expenses were necessary for mr evan to maintain and improve his skills as a professor and to keep his real_estate license active a requirement for teaching real_estate and appraising although according to the summaries petitioners did provide receipts for some expenses we do not conclude that petitioners established that these expenses were for anything other than personal living or family purposes see sec_262 as concluded above mr evan was not in a trade_or_business as a professor or real_estate broker during the years in issue mr evan was the primary caregiver for his youngest children during the years in issue as a result we conclude that the reported expenses for have not been sufficiently substantiated and hold that petitioners are not entitled to deductions for these expenses for as noted above the parties provided no summaries as to the expenses reported for and petitioners provided no further substantiation of these expenses on the record therefore we also hold that petitioners are not entitled to a deduction for these expenses for in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
